  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DARREN MAULL,                          )
                                       )
     Plaintiff,                        )
                                       )            CIVIL ACTION NO.
     v.                                )             2:18cv1065-MHT
                                       )                  (WO)
5-STAR PIZZA, INC.,                    )
d/b/a Domino's Pizza, and              )
ALA BAMA PIZZA, L.L.C.,                )
d/b/a Domino's Pizza,                  )
                                       )
     Defendants.                       )

                                  ORDER

    Upon       consideration      of       plaintiff     Darren       Maull’s

motion    to    dismiss    only   defendant          5-Star    Pizza,     Inc.

(doc. no. 25), it is ORDERED that:

    (1) The motion is granted, pursuant to Federal Rule

of Civil Procedure 41(a)(2).

    (2)        Plaintiff    Darren          Maull’s      claims       against

defendant 5-Star Pizza, Inc., d/b/a Domino's Pizza, are

dismissed      without     prejudice,         and    said     defendant    is

terminated      as   a   party    to       this   action.       All   claims
against     defendant     Ala   Bama     Pizza,   L.L.C.   remain

pending.

    (3) The court assumes the other parties have no

objection     to   this    order;      however,   if   there   are

objections, they must be filed within seven days of

this order.

    DONE, this the 20th day of March, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
